Broyles, C. J.
1. The defendant was charged with possessing whisky, and, under all the facts of the case, it was not error to admit evidence that on other occasions, some.two or three months before the date of the offense charged, he was in possession of large quantities of whisky and was engaged in the business of transporting and selling whisky. This evidence was admissible to prove scienter, or guilty knowledge of the accused, and to show his intent or motive under the circumstances. See, in this connection, Cole v. State, 120 Ga. 485 (1) (48 S. E. 156); Frank v. State, 141 Ga. 243 (80 S. E. 1016); Jones v. State, 32 Ga. App. 7 (1) (122 S. E. 738); Reddick v. State, 15 Ga. App. 437 (2), 442, 443 (83 S. E. 675); 1 Wharton on Criminal Evidence (10th ed.), § 31.
2. The conviction was amply authorized by the evidence, and the overruling of the certiorari was not error for any reason assigned.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.